DETAILED ACTION


Response to Remarks/Arguments

Applicant’s arguments with respect to claim   prior art rejection have been fully considered but are moot in view of the new grounds of rejection. Applicant has amended the claim such that the system use a collocated index in addition to the reference index. Existing prior art uses reference index as collocated index. However new prior art Yu shows separate collocated index in the same field.  



Following prior arts are used in rejection:
Takahashi et al. “High-level Syntax: Motion vector prediction issue for long-term reference picture” JCTVC-J0071, June 2012
US 20120134415 A1 Lin)
US 20130128970 A1 (Yu)
US 20130107963 A1 (WAHADANIAH)






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi in view of Lin in view Yu.

Regarding Claim 1. Takahashi teaches an apparatus for decoding an image, the apparatus comprising: at least one processor[(Introduction, HEVC is for video encoding and decoding, video decoding required use of processor)] configured to: 
Parse information about a long-term reference picture from a bit stream; [(see the appendix; syntax and are codes that send to bit stream)] 
when one of a reference picture of a collocated block included in the collocated picture and a reference picture of a current block is determined as a long-term reference picture, and the other one of the reference picture of the collocated block and the reference picture of the current block is determined as a short-term reference picture based on the information about the long-term reference picture, determine that a motion vector of the collocated block is un-available so that the motion vector of the collocated block is not used to predict a motion vector of the current block; [(section 3; see the table 1 and second paragraph describing temporal MVP)] 
when both of the reference picture of the collocated block and the reference picture of the current block are determined as long-term reference pictures based on the information about the long-term reference picture, obtain a temporal motion vector [(section 3; see the table 1)] 
2

 
when both the reference picture of the collocated block and the reference picture of the current block are short-term reference pictures, obtaining the temporal motion vector prediction candidate by scaling the motion vector of the collocated block; [(section 3; see the table1 and the section 1)] 

receive prediction information of the current block that indicates a candidate block used to derive a motion vector predictor of the current block; [(see the appendix;)] 

determine the motion vector predictor of the current block from among motion vector prediction candidates, comprising the temporal motion vector prediction candidate, based on the prediction information of the  current block[(The Appendix)] ; and 


determining a collocated picture from among pictures restored before a current picture according to a collocated index,; 
generate the motion vector of the current block using the motion vector predictor, wherein the scaling is based on a ratio of a distance (Td) between the collocated picture and the reference picture of the collocated block and a distance (Tb) between the current picture and the reference picture of the current block 
wherein the reference picture of the current block is determined based an index of the reference picture of the current block, and wherein the index of the reference picture of the current block and the collocated index are obtained from the bitstream respectively.

However, in the same/related field of endeavor, Lin teaches determining a collocated picture from among pictures restored before a current picture [(para 21)] ,; 
generate the motion vector of the current block using the motion vector predictor, wherein the scaling is based on a ratio of a distance (Td) between the collocated picture and the reference picture of the collocated block and a distance (Tb) between the current picture and the reference picture of the current block, [(para 26)] 
wherein the reference picture of the current block is determined based an index of the reference picture of the current block[(para 26, 21)] .

Takahashi provide the core concept (including teaching scaling), it just silent about the details implementation and Lin teaches the details of an implementation of decoder known in the art, therefore one of the ordinary skill in the art would piece these together without any difficulties and the combination would result predictable result (i.e. a decoding system)
 
Takahashi in view of Lin does not explicitly shows determining the collocated picture according to a collocated index and wherein the index of the reference picture of the current block and the collocated index are obtained from the bitstream respectively; 

However, in the same/related field of endeavor, Yu teaches determining a collocated picture according to a collocated index and wherein the index of the reference picture of the current block and the collocated index are obtained from the bitstream respectively; [(para 60; see reference picture index in para 56; also note this are part of syntax or part of the bitstream{para 40, 48})] 


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, at the time of the invention was made, to combine the teaching of the prior arts In order to choose an optimal collocated picture (see the Yu, provisional application 61561270 page 4 first paragraph)


Regarding Claims 2-4: claims 2-4 claiming analogous encoding apparatus, encoding method and non-transitory storage medium. Therefore these claims are obvious when claim 1 is obvious.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486